By the CovrU

This discount cannot be allowed, because the transactions are all subsequent to the time of assignment and notice. The property in the bond was then transferred out of the plaintiff. He is now only a mere nominal plaintiff, made use of by Besverneys, the holder of the bond, for the purpose of recovering from the obligor. Nezoman could not even release the action, for the assign» ment itself imports a covenant that the assignee shall bring the action in the assignor’s name, and recover and have the money to his own use. 11 Mod. 171. The equity in fa-vour of an obligor, can never be carried down further than the assignment and notice. So that if payment were af-terwards made to the obligee, it would be at the risk of the obligor; and he would be obliged to pay it over again to the assignee.